                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             TEXARKANA DIVISION


CLIFTON ORLANDO SOLOMON                                                         PLAINTIFF

v.                                Civil No. 4:18-cv-04001

OFFICER CAMPBELL, Miller County
Detention Center (“MCDC”); SERGEANT
SANDERS, MCDC; WARDEN WALKER,
MCDC; SERGEANT GRIFFIE, MCDC; and
OFFICER HENSLEY, MCDC                                                      DEFENDANTS


                                      JUDGMENT

      For the reasons stated in the Memorandum Opinion of even date, Plaintiff’s Motion for

Summary Judgment (ECF No. 77) is DENIED, and Defendants’ Motion for Summary Judgment

(ECF No. 83) is GRANTED. Plaintiff’s claims against all Defendants are DISMISSED WITH

PREJUDICE.

      IT IS SO ORDERED, this 26th day of February, 2019.

                                                /s/ Susan O. Hickey
                                                Susan O. Hickey
                                                Chief United States District Judge




                                            1
